UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2014 ITEM 1. REPORT TO STOCKHOLDERS August 31, 2014 Annual Report to Shareholders Deutsche Variable NAV Money Fund (formerly DWS Variable NAV Money Fund) Institutional Shares Contents 3 Portfolio Management Review 8 Investment Portfolio 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 25 Information About Your Fund's Expenses 26 Tax Information 27 Advisory Agreement Board Considerations and Fee Evaluation 32 Board Members and Officers 37 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks preservation of capital, the net asset value per share of the fund will fluctuate, and you could lose money by investing in the fund. Unlike a traditional money market fund, the fund will not use the amortized cost method of valuation and does not seek to maintain a stable share price of $1.00. As a result, the fund's share price, which is its net asset value per share (NAV), will vary and reflect the effects of unrealized appreciation and depreciation and realized losses and gains. Money Market investments are subject to interest-rate and credit risks. When interest rates rise, prices generally fall. In addition, any unexpected behavior in interest rates could increase the volatility of the fund's yield and could hurt fund performance. Prepayments could also create capital gains tax liability in some instances. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although individual securities may outperform the market, the entire market may decline as a result of rising interest rates, regulatory developments or deteriorating economic conditions. Any investments in money market instruments of foreign issuers are subject to some of the risks of foreign investing, such as unfavorable political and legal developments, limited financial information, regulatory risk, and economic and financial instability. Portfolio management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutscheliquidity.com/US for the fund's most recent month-end performance. The yield quotation more closely reflects the current earnings of the fund rather than the total return quotation. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Strategy Deutsche Variable NAV Money Fund invests in high-quality, short-term, U.S. dollar-denominated money market instruments paying a fixed, variable or floating interest rate. For its most recent fiscal period ended August 31, 2014, Deutsche Variable NAV Money Fund posted a total return of 0.11% (Institutional Shares, commencement of operations December 2, 2013). The fund’s 7-day current yield as of August 31, 2014 was 0.21%. The fund seeks to provide a high level of current income consistent with liquidity and the preservation of capital. The fund is managed in accordance with Rule 2a-7 under the Investment Company Act of 1940, as amended, which governs the quality, maturity, diversity and liquidity of instruments in which a money fund may invest. The fund is a money market fund that is designed to serve as a complementary product to traditional stable value money market funds. Unlike a traditional money market fund, the fund will not use the amortized cost method of valuation and does not seek to maintain a stable share price. As a result, the fund’s share price, which is its net asset value per share (NAV), varies daily, and reflects the effects of unrealized appreciation and depreciation and realized losses and gains. Portfolio Performance (as of August 31, 2014) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks preservation of capital, the net asset value per share of the fund will fluctuate, and you could lose money by investing in the fund. Unlike a traditional money market fund, the fund does not use the amortized cost method of valuation and does not seek to maintain a stable share price. As a result, the fund's share price, which is its net asset value per share (NAV), will vary and reflect the effects of unrealized appreciation and depreciation and realized losses and gains. 7-Day Current Yield Deutsche Variable NAV Money Fund — Institutional Shares 0.21% Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Please call the Service Center at (800) 730-1313 for the fund's most recent month-end performance. In the latter months of 2013, equity and longer-term fixed-income investors were temporarily rattled by hints from the U.S. Federal Reserve Board (the Fed) that it could begin to taper its monthly asset purchases toward the end of last year. By November, U.S. job creation had picked up considerably, and speculation that the Fed would begin to taper in January or March 2014 started to build. But by the time the Fed made its December 18, 2013 announcement that it would begin tapering in January 2014, financial markets took the news very much in stride. This was because a stream of more favorable economic data had increased overall confidence that the U.S. recovery is sustainable. At the March Federal Open Market Committee (FOMC) meeting, Fed Chair Janet Yellen said that the central bank would now be looking at a "basket" of economic indicators — rather than a goal of 6.5% U.S. unemployment — as a guideline for when it would consider raising short-term rates. Thus far in 2014, the fixed-income yield curve has been responding to generally improving economic data and shifting interest rate expectations. The release of the minutes from the June 2014 FOMC meeting gave market participants a framework for how the Fed will end its "policy accommodation," i.e., begin to raise short-term interest rates, possibly in 2015. Lastly, though the broader financial markets have occasionally demonstrated concern regarding conflicts in Ukraine, Iraq, Syria and Gaza over the past several months, these events have not significantly affected the money markets. "The release of the minutes from the June 2014 FOMC meeting gave market participants a framework for how the Fed will end its 'policy accommodation,' i.e., begin to raise short-term interest rates, possibly in 2015." Positive Contributors to Fund Performance We were able to maintain a competitive yield for the fund during the annual period ended August 31, 2014. We continued to seek ample liquidity, high credit quality and strong diversification across sectors and geographic regions by maintaining a neutral-to-long portfolio duration (or interest rate sensitivity). We pursued this strategy in light of the outlook for continued near-zero short-term interest rates and limited money market supply. In addition, outside of mandated liquidity requirements, we looked to keep the fund’s cash position relatively low in order to take advantage of higher yields available from six-month-to-one-year money market securities. Negative Contributors to Fund Performance Preferring a cautious approach at a time of market uncertainty, we tilted the fund toward high-quality securities that tended to have lower yields than issues carrying more risk. While this strategy cost the fund some yield, we believe it represented a prudent approach to preserving principal. Outlook and Positioning Within money markets, the current balance of tight supply and heavy demand will most likely persist through the end of 2014. These technical market conditions will most likely keep yields very low throughout the money market yield curve maturity spectrum until the Fed begins to increase short-term rates. The European Central Bank’s recent decision to cut its overnight deposit rate to negative levels could cause additional assets to flow into dollar-denominated short-term securities and exert additional downward pressure on U.S. money market rates. In addition, in order to alleviate very tight supply in the market, the Fed has instituted an Overnight Reverse Repurchase Facility so that market participants can avail themselves of money market securities as needed, albeit at low rates. On July 23, the Securities and Exchange Commission released a series of new rules regarding money market funds. The new rules were long anticipated, and do not appear to have had a major impact on market conditions initially. In the coming months, we will be closely monitoring the effect of the changes on the market. We continue our insistence on the highest credit quality within the fund. We also plan to maintain our conservative investment strategies and standards under the current market conditions. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive yield for our shareholders. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of August 31, 2014 Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 17.8% Banco del Estado de Chile: 0.24%, 11/4/2014 0.25%, 11/12/2014 Bank of Nova Scotia, 0.25%, 2/17/2015 China Construction Bank Corp., 0.35%, 9/17/2014 Commonwealth Bank of Australia, 144A, 3.5%, 3/19/2015 DZ Bank AG: 0.27%, 11/7/2014 0.31%, 2/19/2015 Industrial & Commercial Bank of China Ltd., 0.35%, 9/19/2014 KBC Bank NV, 0.13%, 9/4/2014 Mizuho Bank Ltd., 0.16%, 9/18/2014 National Australia Bank Ltd., 1.6%, 8/7/2015 Nordea Bank AB, 144A, 3.7%, 11/13/2014 Sumitomo Mitsui Banking Corp., 0.21%, 9/11/2014 Total Certificates of Deposit and Bank Notes (Cost $21,677,748) Collateralized Mortgage Obligation 0.8% Resimac MBS Trust, "A2", Series 2013-1, 144A, 0.458%**, 3/7/2015 (Cost $1,000,000) Commercial Paper 63.3% Issued at Discount* 54.7% Albion Capital Corp. SA, 0.12%, 9/5/2014 Alpine Securitzation, 144A, 0.165%, 10/1/2014 Antalis U.S. Funding Corp., 144A, 0.1%, 9/3/2014 Apple, Inc., 0.18%, 2/10/2015 Atlantic Asset Securitization LLC, 144A, 0.08%, 9/2/2014 Barton Capital LLC, 144A, 0.07%, 9/2/2014 Bedford Row Funding Corp.: 144A, 0.19%, 1/5/2015 144A, 0.32%, 12/17/2014 Caisse des Depots et Consignations, 144A, 0.2%, 1/12/2015 Catholic Health Initiatives, 0.2%, 11/4/2014 Charta Corp., 144A, 0.2%, 11/6/2014 CNPC Finance HK Ltd., 144A, 0.4%, 9/11/2014 Collateralized Commercial Paper II Co. LLC, 144A, 0.2%, 1/2/2015 Dexia Credit Local: 0.27%, 9/4/2014 0.3%, 4/20/2015 Hannover Funding Co. LLC: 0.16%, 9/23/2014 0.18%, 10/8/2014 0.18%, 10/20/2014 0.18%, 10/24/2014 Manhattan Asset Funding Co. LLC, 144A, 0.19%, 9/24/2014 Matchpoint Master Trust, 0.1%, 9/2/2014 MetLife Short Term Funding LLC, 144A, 0.22%, 9/15/2014 Natixis U.S. Finance Co. LLC, 0.09%, 9/4/2014 Nederlandse Waterschapsbank NV, 0.28%, 7/9/2015 Nordea Bank AB, 0.18%, 11/3/2014 Rabobank U.S.A. Financial Corp., 0.21%, 10/15/2014 Regency Markets No. 1 LLC, 144A, 0.12%, 9/5/2014 Standard Chartered Bank, 0.28%, 11/19/2014 Suncorp-Metway Ltd., 0.3%, 11/3/2014 Svenska Handelsbanken AB, 0.17%, 11/14/2014 White Point Funding, Inc., 144A, 0.28%, 9/15/2014 Working Capital Management Co.: 144A, 0.17%, 9/9/2014 144A, 0.18%, 9/8/2014 Issued at Par** 8.6% ANZ New Zealand International Ltd., 144A, 0.216%, 1/12/2015 ASB Finance Ltd., 144A, 0.269%, 10/9/2014 Australia & New Zealand Banking Group Ltd., 144A, 0.236%, 4/30/2015 Bank of Nova Scotia, 0.27%, 1/13/2015 Barton Capital LLC, 144A, 0.185%, 11/18/2014 BNZ International Funding Ltd., 144A, 0.259%, 2/2/2015 Caisse Centrale Desjardins, 144A, 0.235%, 1/26/2015 Royal Bank of Canada, 0.26%, 12/11/2014 Total Commercial Paper (Cost $77,046,364) Short-Term Notes 7.3% ANZ New Zealand International Ltd.**, 0.484%, 1/29/2015 Australia & New Zealand Banking Group Ltd., 144A**, 0.333%, 6/18/2015 Canadian Imperial Bank of Commerce**, 0.33%, 9/18/2015 Commonwealth Bank of Australia, 144A**, 0.514%, 1/29/2015 International Business Machines Corp., 0.875%, 10/31/2014 JPMorgan Chase Bank NA**, 0.351%, 9/22/2015 Svenska Handelsbanken AB, 144A**, 0.311%, 10/3/2014 Wal-Mart Stores, Inc., 5.319%, 6/1/2015 Wells Fargo Bank NA**, 0.369%, 6/22/2015 Total Short-Term Notes (Cost $8,921,118) Municipal Bonds and Notes 7.4% California, Metropolitan Water District of Southern California, Series F, 0.22%, 1/1/2015 Cuyahoga County, OH, Health Care Facility Revenue, AM McGregor Home Project, 0.06%***, 5/1/2049, LOC: Northern Trust Co. Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.06%***, 4/1/2033, LOC: Northern Trust Co. New York, State Housing Finance Agency Revenue, 605 West 42nd Street, Series B, 0.42%***, 5/1/2048, LOC: Bank of China New York, State Housing Finance Agency Revenue, Clinton Park Phase II, Series B, 0.11%***, 11/1/2049, LOC: Wells Fargo Bank NA Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.14%***, 5/1/2041, LIQ: Barclays Bank PLC Total Municipal Bonds and Notes (Cost $9,055,000) Time Deposit 1.7% Credit Agricole Corporate & Investment Bank, 0.08%, 9/2/2014 (Cost $2,119,000) Repurchase Agreements 1.7% Wells Fargo Bank, 0.4%, dated 8/6/2014, to be repurchased at $2,002,000 on 11/4/2014 (a) (b) (Cost $2,000,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $121,819,230)† Other Assets and Liabilities, Net Net Assets * Annualized yield at time of purchase; not a coupon rate. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of August 31, 2014. *** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of August 31, 2014. † The cost for federal income tax purposes was $121,819,230. At August 31, 2014, net unrealized appreciation for all securities based on tax cost was $763. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,237 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,474. (a) Open maturity repurchase agreement whose interest rate resets periodically and is shown at the current rate as of August 31, 2014. The dated date is the original day the repurchase agreement was entered into, the maturity date represents the next repurchase date. Upon notice, both the Fund and counterparty have the right to terminate the repurchase agreement at any time. (b) Collateralized by $1,941,756 Prologis International Funding II SA, 4.875%, maturing on 2/15/2020 with a value of $2,100,001. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax LIQ: Liquidity Facility LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (c) $
